Citation Nr: 0511647	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from July 1981 to September 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  The Board first considered this appeal in September 
2001 and denied entitlement to a rating higher than 10 
percent for the right knee disability based on instability of 
the knee, but granted a separate 10 percent rating for 
degenerative joint disease of the left knee.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

The appellant's brief and reply brief before the Court 
indicated that she was appealing the Board's decision that 
"denied entitlement to a rating in excess of 10 percent for 
a service-connected left knee disability" or "regarding 
appellant's claim for entitlement to a rating in excess of 
10% for her service-connected knee disability."  The 
Secretary's brief before the Court moved that the Court 
"vacate and remand the Board decision only to the extent 
that it did not grant an evaluation in excess of 10 percent 
for instability of the left knee and to the extent that it 
did not grant an evaluation in excess of 10 percent for 
arthritis."  In September 2004, the Court vacated the 
Board's decision without specifically preserving the grant of 
a separate rating for degenerative joint disease and remanded 
the matter for additional development of the medical record.  
Nonetheless, as the appellant did not appeal the grant of the 
separate 10 percent rating for arthritis, as evident from the 
documents filed at the Court, the Board will assume that the 
10 percent rating for arthritis of the left knee remains 
undisturbed by the Court's order.

The Court specifically found that the VA examination upon 
which the Board relied for its September 2001 decision was 
inadequate in that the examiner had not reviewed the 
veteran's claims folder and he failed to address functional 
limitations and employability.  The Court listed a number of 
factors that rendered the 1998 examination of little or no 
probative value.  Accordingly, another examination will be 
obtained pursuant to the Court's order.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The veteran was given an opportunity to submit additional 
evidence subsequent to the Court remand.  She has not 
submitted any additional evidence, but in March 2005 she 
requested that her appeal be remanded to the RO for action 
consistent with the Court's order.  Additionally, in a March 
2005 Informal Hearing Presentation, the veteran's 
representative asserted that notice given to the veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA) was 
inadequate and requested that upon remand proper notice be 
given.

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide the veteran with specific 
notice of her rights and responsibilities 
under the VCAA.  Advise her of the 
evidence needed to substantiate a claim 
of entitlement to an increased rating for 
a left knee disability, of what evidence 
VA will obtain on her behalf, what 
evidence she is ultimately responsible 
for obtaining, and that she is entitled 
to submit any evidence whatsoever to 
support her claim.

2.  Obtain all updated treatment records 
and associate them with the veteran's 
claims folder.

3.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and severity of her left knee 
disability.  The examiner must review the 
veteran's claims folder prior to the 
examination; the examination report 
should indicate that this has been done.  
The examiner should specifically comment 
on the veteran's assertions of an 
inability to work because of her left 
knee disability, use of a brace for 
kneecap alignment, prior complaints of 
bilateral patellar subluxation, and 
diagnostic and clinical tests (including 
x-rays) performed to evaluate the 
disability.  The examiner should render 
an opinion as to (a) the level of 
severity of any instability in the left 
knee (i.e., slight, moderate, or severe), 
(b) functional limitation caused by the 
left knee disability, specifically 
including the effect on "ordinary 
activities" and employability, and 
(c) whether there is additional 
disability due to degenerative joint 
disease of the knee.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically address whether the veteran 
is entitled to a higher rating on an 
extra-schedular basis.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




